—Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered September 7, 2000, convicting defendant after a jury trial of, inter alia, criminal trespass in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that Supreme Court either failed to exercise its discretion or abused its discretion in adhering to its prior Sandoval ruling upon a retrial of the same charges following this Court’s reversal of the prior judgment of conviction (People v Combo, 272 AD2d 992). By failing “to raise any objection to the court’s ultimate ruling,” defendant has failed to preserve that contention for our review (People v McAllister, 245 AD2d 184, 184, lv denied 91 NY2d 894; see, People v Englert, 285 AD2d 987; People v Johnson, 213 AD2d 791, 793, lv denied 85 NY2d 975). In any event, the record does not contain defendant’s prior criminal history, “and thus defendant has failed to meet his burden of presenting a sufficient factual record to enable us to review [his] contention” that the Sandoval determination was erroneous (People v Hickey, 284 AD2d 929, 930; see, People v DeLong, 206 AD2d 914, 915; see generally, People v Kinchen, 60 NY2d 772, 773-774). Present — Green, J.P., Pine, Kehoe and Gorski, JJ.